DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been presented for examination.
Claims 1-17 are rejected.

Specification
The disclosure is objected to because of the following informalities: [0004] recites the abbreviation “CAM”, however “CAM” has not been previously defined.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an artifact extraction engine” and “an artifact generation engine” in claims 6-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof such as the system for implementing the artifact extraction engine and artifact generation engine in [0019], steps for performing the extraction in [0027] and [0034], and steps for performing the generation in [0038]-[0040] and [0053].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-5 are directed to a statutory category as a process, claim 6-11 are directed to a statutory category as a machine, and claims 12-17 are direct to a statutory category as an article of manufacture.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mental processes. Claim 1 recites:
extracting system model data from a system artifact that represents a modeled system;
generating a different system artifact that represents the modeled system using at least some of the extracted system model data extracted from the system artifact;
The limitation of “extracting system model data from a system artifact that represents a modeled system”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “a computer system”. The computer system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of extracting and manipulating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). The additional elements of “storing the extracted system model data in an inter-artifact model repository” are viewed as insignificant extra-solution activity of storing information (see MPEP 2106.04(d) and 2106.05(d)). The additional elements of “interface elements that specify communication characteristics for system objects of the modeled system; 
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a computer system to perform data extraction, storing and generating amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional elements of “storing the extracted system model data in an inter-artifact model repository” and “interface elements that specify communication characteristics for system objects of the modeled system; interactions that represent a connection between system blocks of the modeled system; and exchange elements that specify particular functions and values communicated through the interactions”, are viewed as insignificant extra-solution activity as explain in Step 2A prong two above and do not amount to significantly more than the abstract idea. The claim as a whole directs to an abstract idea without significantly more and is not patent eligible.

Claim 2 further limits the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and/or with the use of pen and paper 
Claim 3 further limits the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and/or with the use of pen and paper and recites the “Mental Processes” judicial exception. For example, the limitations “loading interface elements present in the expanded system blocks; loading interactions between the loaded interface elements present in the expanded system blocks; and creating a cell in the interface matrix for each loaded interaction” encompasses a user manually entering information into a hand drawn table/matrix. The claims recites the additional element “expanding hierarchical levels of the boundary diagram to obtain expanded system blocks,” however this limitation is viewed as insignificant extra-solution activity of mere data gathering (See MPEP 2106.04(d) and 2106.05(g)) and therefore does not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 4 further limits the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and/or with the use of pen and paper and recite the “Mental Processes” judicial exception. For example, the limitations “loading interface elements present in the expanded system blocks; loading exchange elements for interactions between the loaded interface elements present in the expanded system blocks; and 
Claim 5 further limits the “Mental Processes” abstract idea of claim 1 with additional limitations “extracting the system model data from a user-selected section of the system artifact; and generating the different system artifact to represent a portion of the modeled system that corresponds to the user-selected section of the system artifact” that can be practically performed in the mind and recite the “Mental Processes” judicial exception. For example, the limitations encompass a user manually selecting a subset of the model and generating a new model based on the subset. The claim does not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 6-17 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1-5 above.
	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Liddy et al. (US 20050138477 A1), hereinafter Liddy, in view of Shimizu (US 20130339810 A1).
Regarding claim 1, Liddy teaches a method comprising: through a computer system (Liddy [0020] “FIG. 1 illustrates a system 10 for failure modes and effects analysis (FMEA). The system 10 comprises one or more user computers 12 connecting through a network 14 to a network server computer 16. The network computer 16 connects to a database 20 for storing and retrieving data 22. The data 22 stored and retrieved by the network computer 20 can include electronically accessible documents and diagrams.”):
extracting system model data from a system artifact that represents a modeled system (Liddy [0054] “The interface checklist diagram 168 includes a number of fields. Data for the fields can be manually entered or the graphical user interface 66 can import entries from one or more of the boundary diagram 74, the interface matrix diagram 122, and the parameter diagram 131. Preferably, the graphical user interface 66 automatically imports data as needed or provides fields for each noise factor 132, each error state 142, each ideal function 140, and each control factor 136 from the parameter diagram”);
system model data including: interface elements that specify communication characteristics for system objects of the modeled system ([0030] “The relevant components are those components having a physical or a non-physical interaction with the system. A physical interaction comprises actual touching, contacting, or of joining between components. A non-physical interaction comprises energy, material, information flow, or other such interaction between components”);
interactions that represent a connection between system blocks of the modeled system ([0032] “An interaction line 106 connects interacting components. The interaction line 106 comprises an arrow at both ends of the interaction line (double-arrow) if the interaction is a physical interaction, and the interaction line comprises only an arrow at one end of the interaction line (single arrow) if the interactions is a non-physical interaction.” And [0041] “The legend 129 also indicates a meaning for the positioning of the value 128 within the box. The positioning of a numerical entry in a first quadrant (P) indicates physical touching, a second quadrant (E) indicates energy transfer, a third quadrant (I) indicates information exchange, and a fourth quadrant (M) indicates material exchange. The positioning of the numerical entry provides a common description of a type of interaction. This is advantageous to generalize the various interactions provided by the boundary diagram, as there can be numerous non-physical interactions with different descriptions, as shown in FIG. 4. Preferably, more than one numerical entry can be include within each box with a total of up to four entries”); and

The interface matrix diagram 122 includes a vertical axis 124 with each component listed and a horizontal axis 126 with each component listed. Boxes 126 are place at each interaction of the vertical axis 122 and the horizontal axis 124. The boxes 126 are four quadrant boxes as indicated with the phantom lines. A numerical entry 128 is made in each box to indicate the interaction between the components connecting to the box. The strength of each interaction is a function of the numeric entry 128 and is positioned within the box 126.”); and
generating a different system artifact that represents the modeled system using at least some of the extracted system model data extracted from the system artifact (Liddy [0038] “A step 120 begins after the process indicator 68 indicates receipt of the boundary diagram 74. Step 120 relates to preparing an interface matrix diagram 122. FIG. 5 illustrates the interface matrix diagram 122. The interface matrix diagram 122 provides a strength for each interaction provided by the boundary diagram 74. In this manner, the interface matrix diagram 122 builds upon the data included in the boundary diagram 74.” And [0043] “The interface matrix diagram 122 advantageously builds upon the boundary diagram 74 by forcing the FMEA analyst to evaluate the strength of each interaction provided by the boundary diagram 74. This provides a second check of the interactions determined by the boundary diagram 74. Moreover, the visual representation of the strength value provides for quick analysis on a global level so that the FMEA analyst and team member can brainstorm potential failure modes”).
Liddy does not appear to explicitly disclose storing the extracted system model data in an inter-artifact model repository.
relevant information extraction means which, from each of the failure event documents stored in said failure event database, extracts the event name of the failure by matching the data stored in the event name database, extracts the names of the tier-one and tier-two components by matching the data stored in the component name database, and further extracts the influence rate of and the countermeasure against the failure so as to generate data having, in relation to each of the failure events, the event name of the failure, the name of the tier-one component, the name of the tier-two component, the influence rate, and the countermeasure against the failure. The relevant information database stores the data generated by the relevant information extraction means.” And [0049] “The design support device 2 includes a component name database 3 that stores the names of the components making up the product; an event name database 4 that stores the event names of the failures that can possibly occur in the components of the product; a failure event database 5 that stores failure event documents (see FIG. 2, to be discussed later) each prepared for each of the failure events having occurred in the product in the past; a relevant information extraction unit 6 that extracts information (to be discussed later in detail) from each of the failure event documents stored in the failure event database 5, and generates data having the extracted information relevant to each of the failure events; a relevant information database 7 that stores the data generated by the relevant information extraction unit 6; a component network generation unit 8 that generates data of a component network based on the data stored in the component name database 3 and relevant information database 7; a component network database 9 that stores the data generated by the component network generation unit 8;”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artifact generating method disclosed by Liddy with the data storage disclosed by Shimizu.
 One of ordinary skill in the art would have been motivated to make this modification in order to prepare a record which includes relevant information (Shimizu [0004]) and provide a design support system capable of fully keeping tabs on the components (Shimizu [0009]).

Regarding claim 2, the references teach the method of claim 1. Liddy further teaches wherein extracting the system model data from the system artifact comprises extracting the system model data from a boundary diagram that represents the modeled system (Liddy [0054] “The interface checklist diagram 168 includes a number of fields. Data for the fields can be manually entered or the graphical user interface 66 can import entries from one or more of the boundary diagram 74, the interface matrix diagram 122, and the parameter diagram 131. Preferably, the graphical user interface 66 automatically imports data as needed or provides fields for each noise factor 132, each error state 142, each ideal function 140, and each control factor 136 from the parameter diagram”); and
wherein generating the different system artifact comprises generating an interface matrix or an interface table from the extracted system model data extracted from the boundary diagram (Liddy [0038] “A step 120 begins after the process indicator 68 indicates receipt of the boundary diagram 74. Step 120 relates to preparing an interface matrix diagram 122. FIG. 5 illustrates the interface matrix diagram 122. The interface matrix diagram 122 provides a strength for each interaction provided by the boundary diagram 74. In this manner, the interface matrix diagram 122 builds upon the data included in the boundary diagram 74.” And [0043] “The interface matrix diagram 122 advantageously builds upon the boundary diagram 74 by forcing the FMEA analyst to evaluate the strength of each interaction provided by the boundary diagram 74. This provides a second check of the interactions determined by the boundary diagram 74. Moreover, the visual representation of the strength value provides for quick analysis on a global level so that the FMEA analyst and team member can brainstorm potential failure modes”).

Regarding claim 6, the references teach a system comprising an inter-artifact model repository that stores system model data of a modeled system, wherein the system model data comprises: interface elements that specify communication characteristics for system objects of the modeled system; interactions that represent a connection between system blocks of the modeled system; and exchange elements that specify particular functions and values communicated through the interactions; and an artifact extraction engine configured to: extract system model data from a system artifact that represents the modeled system; and store the extracted system model data in the inter-artifact model repository; and an artifact generation engine configured to generate a different system artifact that represents the modeled system using at least some of the extracted system model data extracted from the system artifact (see rejection claim 1).

Regarding claim 7, the references teach the system of claim 6, wherein the artifact extraction engine is configured to extract the system model data from a boundary diagram that see rejection claim 2).

Regarding claim 11, the references teach the system of claim 6. Liddy further teaches wherein the artifact extraction engine is configured to extract the system model data from an interface matrix that represents the modeled system; and wherein the artifact generation engine is configured to generate a boundary diagram or an interface table from the extracted system model data extracted from the interface matrix ([0038] “A step 120 begins after the process indicator 68 indicates receipt of the boundary diagram 74. Step 120 relates to preparing an interface matrix diagram 122. FIG. 5 illustrates the interface matrix diagram 122. The interface matrix diagram 122 provides a strength for each interaction provided by the boundary diagram 74. In this manner, the interface matrix diagram 122 builds upon the data included in the boundary diagram 74.”  And [0039] “The interface matrix diagram 122 includes a vertical axis 124 with each component listed and a horizontal axis 126 with each component listed. Boxes 126 are place at each interaction of the vertical axis 122 and the horizontal axis 124. The boxes 126 are four quadrant boxes as indicated with the phantom lines. A numerical entry 128 is made in each box to indicate the interaction between the components connecting to the box. The strength of each interaction is a function of the numeric entry 128 and is positioned within the box 126” Also see Fig. 6-8 And [0045] “As such, the parameter diagram 130 ties together information provided by the boundary diagram 74 and the interface matrix diagram 122 into a format that FMEA analyst can use to generate the FMEA form”).

Regarding claim 12, the references teach a non-transitory machine-readable medium storing instructions that, when executed by a processor, cause a system to: extract system model data from a system artifact that represents a modeled system; store the extracted system model data in an inter-artifact model repository, including storage of:
interface elements that specify communication characteristics for system objects of the modeled system; interactions that represent a connection between system blocks of the modeled system; and exchange elements that specify particular functions and values communicated through the interactions; and generate a different system artifact that represents the modeled system using at least some of the extracted system model data extracted from the system artifact (see rejection claim 1).

Regarding claim 13, the references teach the non-transitory machine-readable medium of claim 12, wherein the instructions to extract the system model data from the system artifact comprise instructions that cause the system to extract the system model data from a boundary diagram that represents the modeled system; and wherein the instructions to generate the different system artifact comprise instructions that cause the system to generate an interface matrix or an interface table from the extracted system model data extracted from the boundary diagram (see rejection claim 2).

Regarding claim 17, the references teach the non-transitory machine-readable medium of claim 12, wherein the instructions, when executed, cause the system to extract the system model data from an interface matrix that represents the modeled system; and generate a boundary see rejection claim 11).

Claim 3-4, 8-9, and 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Liddy in view of Shimizu and in further view of Dobryden et al. ("Failure mode avoidance approach for hybrid electric vehicle systems." SAE International Journal of Engines 10.2 (2017): 222-226), hereinafter Dobryden.
Regarding claim 3, Liddy in combination with Shimizu teaches the method of claim 2. Liddy further teaches wherein generating the interface matrix from the extracted system model data extracted from the boundary diagram comprises: loading interface elements present in the system blocks; loading interactions between the loaded interface elements present in the system blocks; and creating a cell in the interface matrix for each loaded interaction ([0038] “A step 120 begins after the process indicator 68 indicates receipt of the boundary diagram 74. Step 120 relates to preparing an interface matrix diagram 122. FIG. 5 illustrates the interface matrix diagram 122. The interface matrix diagram 122 provides a strength for each interaction provided by the boundary diagram 74. In this manner, the interface matrix diagram 122 builds upon the data included in the boundary diagram 74.”  And [0039] “The interface matrix diagram 122 includes a vertical axis 124 with each component listed and a horizontal axis 126 with each component listed. Boxes 126 are place at each interaction of the vertical axis 122 and the horizontal axis 124. The boxes 126 are four quadrant boxes as indicated with the phantom lines. A numerical entry 128 is made in each box to indicate the interaction between the components connecting to the box. The strength of each interaction is a function of the numeric entry 128 and is positioned within the box 126”).

However, Dobryden teaches expanding hierarchical levels of the boundary diagram to obtain expanded system blocks (Dobryden Figure 4. EGHR Boundary Diagram extract (detailed) Figure 5. EGHR Boundary Diagram (high-level) and pg. 224 col. 2 “The purpose of the bolmda1y diagram in the FMA process is to graphically illustrate the design elements within a design solution and expedites the interface analysis. The more detailed version of the EGHR Boundary Diagram is shown in Figure 4, while Figure 5 shows the organization-based high-level version. The diagram attempts to depict the main components of the system, along with the various physical, energy, material, and information interfaces. The thermal interface between exhaust and coolant occurs in the heat exchanger, shown as both a physical connection and energy flow. Of particular concern are the interfaces between the controls, exhaust, and powertrain cooling parts of the system, as each area's own interfaces to the rest of the vehicle are more easily managed” Examiner notes that Dobryden shows that boundary diagram data can be presented at a hierarchical level such as Fig. 5, or at a more detailed lower level as shown in Fig. 4).
Liddy, Shimizu and Dobryden are analogous art because they are from the same field of endeavor of modeling component relations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Liddy in combination with Shimizu with the more detailed data disclosed by Dobryden.


Regarding claim 4, Liddy in combination with Shimizu teaches the method of claim 2. Liddy further teaches wherein generating the interface table from the extracted system model data extracted from the boundary diagram comprises: loading interface elements present in the system blocks; loading interactions between the loaded interface elements present in the system blocks; and creating a row in the interface table for each loaded exchange element ([0038] “A step 120 begins after the process indicator 68 indicates receipt of the boundary diagram 74. Step 120 relates to preparing an interface matrix diagram 122. FIG. 5 illustrates the interface matrix diagram 122. The interface matrix diagram 122 provides a strength for each interaction provided by the boundary diagram 74. In this manner, the interface matrix diagram 122 builds upon the data included in the boundary diagram 74.”  And [0039] “The interface matrix diagram 122 includes a vertical axis 124 with each component listed and a horizontal axis 126 with each component listed. Boxes 126 are place at each interaction of the vertical axis 122 and the horizontal axis 124. The boxes 126 are four quadrant boxes as indicated with the phantom lines. A numerical entry 128 is made in each box to indicate the interaction between the components connecting to the box. The strength of each interaction is a function of the numeric entry 128 and is positioned within the box 126” Also see Fig. 6-8 And [0045] “As such, the parameter diagram 130 ties together information provided by the boundary diagram 74 and the interface matrix diagram 122 into a format that FMEA analyst can use to generate the FMEA form”).

However, Dobryden teaches expanding hierarchical levels of the boundary diagram to obtain expanded system blocks (Dobryden Figure 4. EGHR Boundary Diagram extract (detailed) Figure 5. EGHR Boundary Diagram (high-level) and pg. 224 col. 2 “The purpose of the bolmda1y diagram in the FMA process is to graphically illustrate the design elements within a design solution and expedites the interface analysis. The more detailed version of the EGHR Boundary Diagram is shown in Figure 4, while Figure 5 shows the organization-based high-level version. The diagram attempts to depict the main components of the system, along with the various physical, energy, material, and information interfaces. The thermal interface between exhaust and coolant occurs in the heat exchanger, shown as both a physical connection and energy flow. Of particular concern are the interfaces between the controls, exhaust, and powertrain cooling parts of the system, as each area's own interfaces to the rest of the vehicle are more easily managed” Examiner notes that Dobryden shows that boundary diagram data can be presented at a hierarchical level such as Fig. 5, or at a more detailed lower level as shown in Fig. 4).
Liddy, Shimizu and Dobryden are analogous art because they are from the same field of endeavor of modeling component relations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Liddy in combination with Shimizu with the more detailed data disclosed by Dobryden.


Regarding claim 8, the references teach the system of claim 7, wherein the artifact generation engine is configured to generate the interface matrix from the extracted system model data extracted from the boundary diagram by, at least in part: expanding hierarchical levels of the boundary diagram to obtain expanded system blocks; loading interface elements present in the expanded system blocks; loading interactions between the loaded interface elements present in the expanded system blocks; and creating a cell in the interface matrix for each loaded interaction (see rejection claim 3).

Regarding claim 9, the references teach the system of claim 7, wherein the artifact generation engine is configured to generate the interface table from the extracted system model data extracted from the boundary diagram by, at least in part: expanding hierarchical levels of the boundary diagram to obtain expanded system blocks; loading interface elements present in the expanded system blocks; loading exchange elements for interactions between the loaded interface elements present in the expanded system blocks; and creating a row in the interface table for each loaded exchange element (see rejection claim 4).

Regarding claim 14, the references teach the non-transitory machine-readable medium of claim 13, wherein the instructions to generate the interface matrix from the extracted system model data extracted from the bom1dary diagram comprise instructions that cause the system to: see rejection claim 3).

Regarding claim 15, the references teach the non-transitory machine-readable medium of claim 13, wherein the instructions to generate the interface table from the extracted system model data extracted from the boundary diagram comprise instructions that cause the system to: expand hierarchical levels of the bom1dary diagram to obtain expanded system blocks; load interface elements present in the expanded system blocks; load exchange elements for interactions between the loaded interface elements present in the expanded system blocks; and create a row in the interface table for each loaded exchange element (see rejection claim 4).

Claims 5, 10 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Liddy in view of Shimizu and in further view of Szabo (US 5966126).
Regarding claim 5, Liddy in combination with Shimizu teaches the method of claim 1. Liddy further teaches extracting the system model data from a section of the system artifact; and
generating the different system artifact to represent a portion of the modeled system ([0038] “A step 120 begins after the process indicator 68 indicates receipt of the boundary diagram 74. Step 120 relates to preparing an interface matrix diagram 122. FIG. 5 illustrates the interface matrix diagram 122. The interface matrix diagram 122 provides a strength for each interaction provided by the boundary diagram 74. In this manner, the interface matrix diagram 122 builds upon the data included in the boundary diagram 74.” And The interface checklist diagram 168 includes a number of fields. Data for the fields can be manually entered or the graphical user interface 66 can import entries from one or more of the boundary diagram 74, the interface matrix diagram 122, and the parameter diagram 131. Preferably, the graphical user interface 66 automatically imports data as needed or provides fields for each noise factor 132, each error state 142, each ideal function 140, and each control factor 136 from the parameter diagram”).
Liddy in combination with Shimizu does not appear to explicitly disclose extracting the system model data from a user-selected section and generating the different system artifact to represent a portion of the modeled system that corresponds to the user-selected section of the system artifact.
However, Szabo teaches extracting the system model data from a user-selected section and generating the different system artifact to represent a portion of the modeled system that corresponds to the user-selected section of the system artifact (Szabo col. 16 “receiving from the user a selection of one or more regions within the boundary to define an output data set and presenting the generic graphic icon on the GUI as a first modified graphic icon, having visual indication of the selected regions corresponding to the defined output set; defining a set inclusion property to correspond to each data set for the first modified graphic icon; receiving from the user a selection of one or more regions within the boundary to define an output data set and presenting the generic graphic icon on the GUI as a second modified graphic icon, having visual indication of the selected regions corresponding to the defined output set; defining a set inclusion property to correspond to each data set for the second modified graphic icon, one of the set inclusion properties of the second modified graphic icon being the defined output set of the first modified graphic icon; outputting the first and second modified graphic icons together on the GUI to represent the composite set inclusion properties of the selected regions of the second graphic icon.”).
Liddy, Shimizu and Szabo are analogous art because they are from the same field of endeavor of representing relationships between components.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artifact generating method disclosed by Liddy in combination with Shimizu with the user-selected portion disclosed by Szabo.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide selection of subsidiary objects (Szabo col. 2) and define an output set (Szabo col. 16).

Regarding claim 10, the references teach the system of claim 6, wherein the artifact extraction engine is configured to extract the system model data from a user-selected section of the system artifact; and wherein the artifact generation engine is configured to generate the different system artifact to represent a portion of the modeled system that corresponds to the user-selected section of the system artifact (see rejection claim 5).

Regarding claim 16, the references teach the non-transitory machine-readable medium of claim 12, wherein the instructions, when executed, cause the system to extract the system model data from a user-selected section of the system artifact; and generate the different system artifact to represent a portion of the modeled system that corresponds to the user-selected section of the system artifact (see rejection claim 5).


	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20110121598 teaches a method for capturing system interactions (abstract); Campean et al. ("Systems engineering excellence through design: an integrated approach based on failure mode avoidance." SAE International Journal of Materials and Manufacturing 6.3 (2013): 389-401.) teaches a Failure Mode avoidance method including the use of a boundary diagram and interface matrix (Fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128